Case 3:19-cv-00142-DJH-RSE Document 19 Filed 06/03/19 Page 1 of 3 PageID #: 102




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  JANE DOE 1, et al.                                                                      Plaintiffs

  v.                                                          Civil Action No. 3:19-cv-142-DJH

  JEROME PERRY, et al.                                                                Defendants

                                          * * * * *

                                    SCHEDULING ORDER

         The Court conducted a telephonic Rule 16 scheduling conference in this matter on June 3,

 2019, with the following counsel participating:

                For Plaintiff(s):     Alphonse A. Gerhardstein and Larry D. Simon

                For Defendant(s):     Kyle M. Vaughn, Carol S. Petit, and Robert K. Bond

 Based on the discussion during the conference, and the Court being otherwise sufficiently advised,

 it is hereby

         ORDERED as follows:

         (1)    Initial disclosures pursuant to FRCP 26(a)(1) have been completed.

         (2)    Any motion to amend pleadings or motion to join additional parties shall be filed

                By Plaintiffs:        no later than October 1, 2019

                By Defendants:        no later than November 1, 2019.

         (3)    Identification of experts in accordance with FRCP 26(a)(2) shall be due

                By Plaintiffs:        no later than April 1, 2020

                By Defendants:        no later than May 15, 2020.

         (3)    The parties shall complete fact discovery no later than March 2, 2020. Expert

 discovery shall be completed no later than July 31, 2020. No motion pertaining to discovery may



                                                   1
Case 3:19-cv-00142-DJH-RSE Document 19 Filed 06/03/19 Page 2 of 3 PageID #: 103




 be filed without first having a joint telephonic conference with Magistrate Judge Edwards arranged

 through her chambers.

         (4)    The parties may conduct a maximum twenty (20) depositions. The length of the

 depositions shall comply with the Federal Rules of Civil Procedure. If requested by counsel, the

 Court will discuss the need for more depositions at a later conference.

         (5)    Supplementations under FRCP 26(e) shall be completed

                By Plaintiffs:         no later than December 2, 2019

                By Defendants:         no later than January 2, 2020.

         (6)    No later than October 1, 2020, counsel for the parties shall file all dispositive

 motions and any motions objecting to the admissibility of expert witness testimony under Federal

 Rule of Evidence 702, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and

 Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

         (7)    A telephonic status conference is scheduled for August 5, 2019 at 11:30 a.m.

 before the Honorable Regina S. Edwards, United States Magistrate Judge. The Court will initiate

 the call.

         (8)    The parties’ Joint Motion for Protective Order (DN 15; DN 16) is DENIED as moot

 because the parties have agreed to resolve the issue without the Court’s assistance.

         (9)    The parties raised a discovery dispute during the conference regarding whether

 discovery should commence before the Court rules on Defendant Perry’s Motion for More Definite

 Statement (DN 9). Defendant Perry argued that he could not proceed with discovery without a

 statement in the record identifying the anonymous Plaintiffs. After discussing the issue, the parties

 reached a compromise. Plaintiffs will promptly file a signed affidavit under seal identifying

 each anonymous plaintiff by name, which will permit the discovery process to move forward.



                                                  2
Case 3:19-cv-00142-DJH-RSE Document 19 Filed 06/03/19 Page 3 of 3 PageID #: 104




 When the Court addresses Defendant Perry’s Motion for More Definite Statement, it can revisit

 whether Plaintiff’s affidavit should remain under seal in the record.




 cc: Counsel of Record                                            June 3, 2019


   0|45




                                                  3
